Exhibit 99.1 Contacts: Media: 703.373.0200 or ir@arlingtonasset.com Investors: Rich Konzmann at 703.373.0200 or ir@arlingtonasset.com Arlington Asset Investment Corp. Reports Second Quarter 2017 Financial Results ARLINGTON, VA, July 24, 2017 – Arlington Asset Investment Corp. (NYSE: AI) (the “Company” or “Arlington”) today reported a net loss attributable to common shareholders of $18.0 million, or $0.74 per diluted common share, and non-GAAP core operating income of $14.2 million, or $0.58 per diluted common share, for the quarter ended June 30, 2017. A reconciliation of non-GAAP core operating income to GAAP net income (loss) before income taxes appears at the end of this press release.
